DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶) where # denotes the page number and ¶/L denotes the paragraph number of the pre-grant publication corresponding to this application, US 2020/0258102. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application
	The response dated 3/17/2021 has been received and will be entered.
Claim(s) 2-9 is/are pending.
Claim(s) 2-3 is/are currently amended.
Claim(s) 4-9 is/are new.
Claim(s) 1 is/are acknowledged as cancelled.
	The action is FINAL.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on:
3/4/2021
2/11/2021
2/4/2021
12/16/2020
11/12/2020
are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	The Information Disclosure Statement “letter” dated 2/4/2021 is not a proper IDS, as it lacks the column for the examiner’s initials. See 37 C.F.R. 1.98(a)(ii). 

Response to Arguments
Claim Rejections – 35 U.S.C. §112
	112(a) / 112, first paragraph
I. With respect to the rejection of Claims 2-3 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, the rejection is WITHDRAWN in view of the amendment. 

112(b) / 112, second paragraph
II. With respect to the rejection of Claim(s) 2-3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, the rejection is WITHDRAWN in view of the amendment. 


Claim Rejections – 35 U.S.C. §§ 102-103
I. With respect to the rejection of Claim(s) 2-3 under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2011/0033750 to Hosokawa, et al. in view of: (i) Fitzer, et al., Recommended Terminology For the Description of Carbon As A Solid,Pure & Appl. Chem. 1995; 67(3): 473-506 (hereinafter “Fitzer at __”) to show a state of fact, as understood, the Remarks rely on Amendments. (Remarks of 3/17/2021 at 7). The Remarks go on to state “In addition, regarding the last wherein clause of claims 2 and 3, the Examiner merely assert “The mixing is interpreted as being dispersed. (Hosokawa 7: [0105])”. That is, Hosokawa does not explicitly disclose all of the features in this last wherein clause.” (Remarks of 3/17/2021 at 7). In response, the claims were interpreted/construed, and read on the prior art. Identity of terminology is not required. MPEP 2131. Applicants have not explained why mixing wouldn’t result in dispersion of the graphene in the active material. As understood, Applicants themselves “mix” to “disperse” the carbon material and place them in contact with eachother. For example, the Specification states:
[0029] The graphene oxide in which the atomic ratio of oxygen to carbon is greater than or equal to 0.405 is dispersed in a dispersion medium together with a positive electrode active material and a binding agent, the mixture is mixed, the mixture is applied on a positive electrode current collector, and heating are performed. Thus, a positive electrode for a nonaqueous secondary battery which includes a graphene with high dispersibility and a network for electron conduction can be formed.

(S. 3: [0029]). It is not understood how mixing would disperse in one case, but not the other. The analysis is presumed correct. The rejection is MAINTAINED, updated below to address the new language.
II. With respect to the rejection of Claim(s) 2-3 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0033750 to Hosokawa, et al. in view of: (i) Fitzer, et al., Recommended Terminology For the Description of Carbon As A Solid,Pure & Appl. Chem. 1995; 67(3): 473-506 passim). As plural particles are taught, one portion is construed as a first portion and another portion is construed as a ‘second portion.’ … See discussion of “first” and “second” language, above.” (Non-Final Office Action dated 11/6/2020 at 6). Applicants have not traversed this, and the analysis is presumed correct.  Furthermore, the portions of Hosokowa relied on in addressing the previously pending “wrapping” language would still read on the new (and broader) “surface contact” language. Again, like Applicants, Hosokowa teaches mixing everything together. See e.g. (Hosokowa 7: [0105]-[0109]). Why wouldn’t they be in contact? The rejection is MAINTAINED, updated below to address the new language. 

Claim Rejections - 35 USC §§ 102-103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

I. Claim(s) 2, 4, 3, 5, 6, 8, 7, 9 – or as stated below - is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2011/0033750 to Hosokawa, et al. in view of:
(i) Fitzer, et al., Recommended Terminology For the Description of Carbon As A Solid,Pure & Appl. Chem. 1995; 67(3): 473-506 (hereinafter “Fitzer at __”) to show a state of fact. 

Multiple reference 102 rejections are permissible to show the meaning of terms. MPEP 2131.01.
With respect to Claim 2, this claim requires “[a] positive electrode active material layer comprising: a first portion where first positive electrode active material particles are aggregated.” Positive electrode layers are taught. (Hosokawa 7: [0112]; “Fig. 2” – positive electrode 11; 7: [0106] – discussing rolling a layer).. The layer has a positive electrode active material. (Hosokowa 6: [0095] et seq., passim). The active material particles are aggregated/agglomerated. See e.g. (Hosokowa 1: [0009], “Fig. 1,” 2: [0034] et seq., passim)
Claim 2 further requires “a second portion where second positive electrode active material particles are aggregated.” Designation of a first potion and second portion is arbitrary. Note the various mentions of particles in the plural. (Hosokowa passim). As plural particles are taught, one portion is construed as a first portion and another portion is construed as a “second portion.” 
Claim 2 further requires “a first carbon material sheet capable of a conductive additive.” A first carbon material sheet is taught. (Hosokowa 6: [0087], [0089]) (graphite). See discussion of “first” and “second” language, above. No difference is seen between what is taught in Hosokowa and what is disclosed in the Specification. As such, and notwithstanding the issues above, Hosokowa is interpreted as so “capable.”
Claim 2 further requires “a second carbon material sheet capable of a conductive additive.” A second carbon material sheet is taught. (Hosokowa 6: [0087], [0089]) (graphite). See discussion of “first” and “second” language, above. See discussion of “capable” above. 
Claim 2 further requires “wherein each of the first carbon material sheet and the second carbon material sheet has a structure in which hexagonal skeletons of carbon are spread in a planar form.” Graphite has a hexagonal skeleton of carbon. This is well known, but to the extent evidence is needed, the Fitzer reference is provided. Note the definition of graphite. (Fitzer at 491) (“GRAPHITE is an allotropic form of the element carbon consisting of layers of hexagonally arranged carbon atoms in a planar condensed ring system.”).  
Claim 2 further requires “wherein the first carbon material sheet has a region which is in surface contact with the first portion and a region which is in surface contact with the second portion.” As construed in view of the Specification – see (S. 7: [0100]; Fig. 3B, 3C; Fig. 19) – the new surface contact limitation is understood to be a result of the mixing. See e.g. (S. 3: [0036]). This same procedure is taught in Hosokowa. (Hosokowa 7: [0105]) (mixing active material with carbon powder).  Therefore, the various “portions” and “regions” are construed as being in surface contact, as claimed. 
Claim 2 further requires “wherein the first carbon material sheet and the second carbon material sheet are dispersed in the positive electrode active material layer and are in contact with each other.” The mixing is interpreted as dispersing all the materials and bringing them into contact with each other. (Hosokowa 7: [0105]; 7: [0108]).
As to Claim 4, Hosokowa teaches NiMnCo containing composite oxides. (Hosokowa 2: [0026]-[0031]). See discussions above regarding the “first” and “second” language. 
With respect to Claim 3, this claim requires “[a] positive electrode active material layer comprising: a first secondary particle being a positive electrode active material.” Positive electrode layers are taught. (Hosokawa 7: [0112]; “Fig. 2” – positive electrode 11; 7: [0106] – discussing rolling a layer). The layer has a positive electrode active material. (Hosokowa 6: [0095] et seq., passim). The active material particles are aggregated/agglomerated in particles. See e.g. (Hosokowa 1: [0009], “Fig. 1,” 2: [0034] et seq., passim). Secondary particles are taught. (Hosokawa 6: [0078]).
Claim 3 further requires “a second secondary particle being the positive electrode active material.” Negative particles are taught. (Hosokowa 6: [0087], [0089]; 7: [0107] et seq.). The binder at (Hosokowa 7: [0108]) is interpreted as agglomerating the graphite into a secondary particle.  Secondary particles are taught. (Hosokawa 6: [0078]). Designation of a first particle and second particle is arbitrary. Note the various mentions of particles in the plural. (Hosokowa passim). As plural particles are taught, one portion is construed as a first portion and another portion is construed as a “second portion.” 
Claim 3 further requires “a first carbon material sheet capable of being a conductive additive; and a second carbon material sheet capable of being a conductive additive.” A first and second carbon material sheet is taught. (Hosokowa 6: [0087], [0089]) (graphite). See discussion of “first” and “second” language, above. See discussion of “capable” above. 
Claim 3 further requires “each of the first carbon material sheet and the second carbon material sheet has a structure in which hexagonal skeletons of carbon are spread in a planar form.” Graphite has a hexagonal skeleton of carbon. This is well known, but to the extent evidence is needed, the Fitzer reference is provided. Note the definition of graphite. (Fitzer at 491) (“GRAPHITE is an allotropic form of the element carbon consisting of layers of hexagonally arranged carbon atoms in a planar condensed ring system.”).  
Claim 3 further requires “the first carbon material sheet has a region which is in surface contact with the first secondary particle and a region which is in surface contact with the second secondary particle.” As construed in view of the Specification – see (S. 7: [0100]; Fig. 3B, 3C; See e.g. (S. 3: [0036]). This same procedure is taught in Hosokowa. (Hosokowa 7: [0105]) (mixing active material with carbon powder).  Therefore, the various “portions” and “regions” are construed as being in surface contact, as claimed. 
Claim 3 further requires “the first carbon material sheet and the second carbon material sheet are dispersed in the positive electrode active material layer and are in contact with each other.” The mixing is interpreted as dispersing all the materials and bringing them into contact with each other. (Hosokowa 7: [0105]; 7: [0108]).
As to Claim 5, Hosokowa teaches NiMnCo containing composite oxides. (Hosokowa 2: [0026]-[0031]).
With respect to Claim 6, this claim recites in the preamble “[a] secondary battery.” A secondary battery is taught. (Hosokowa 1: [0001]; 76: [0111] et seq., passim). 
Claim 6 further requires “a positive electrode.” A positive electrode is taught. (Hosokowa 7: [0112]).
Claim 6 further requires “a negative electrode.” A negative electrode is taught. (Hosokowa 7: [0112]).
Claim 6 further requires “the positive electrode comprises a positive electrode active material layer.” A positive electrode active material layer is taught. (Hosokowa 7: [0106]).
Claim 6 further requires the positive electrode active material layer “compris[e] a first portion where first positive electrode active material particles are aggregated.”  The active material particles are aggregated/agglomerated. See e.g. (Hosokowa 1: [0009], “Fig. 1,” 2: [0034] et seq., passim)
Claim 6 further requires the positive electrode active material layer “compris[e] … a second portion where second positive electrode active material particles are aggregated.” Designation of a first potion and second portion is arbitrary. Note the various mentions of particles in the plural. (Hosokowa passim). As plural particles are taught, one portion is construed as a first portion and another portion is construed as a “second portion.”
Claim 6 further requires the positive electrode active material layer “compris[e] … a first carbon material sheet capable of being a conductive additive.” A first carbon material sheet is taught. (Hosokowa 6: [0087], [0089]) (graphite). See discussion of “first” and “second” language, above. No difference is seen between what is taught in Hosokowa and what is disclosed in the Specification. As such, and notwithstanding the issues above, Hosokowa is interpreted as so “capable.”
Claim 6 further requires the positive electrode active material layer “compris[e] … a second carbon material sheet capable of being a conductive additive.” A second carbon material sheet is taught. (Hosokowa 6: [0087], [0089]) (graphite). See discussion of “first” and “second” language, above. See discussion of “capable” above.
Claim 6 further requires “each of the first carbon material sheet and the second carbon material sheet has a structure in which hexagonal skeletons of carbon are spread in a planar form.” Graphite has a hexagonal skeleton of carbon. This is well known, but to the extent evidence is needed, the Fitzer reference is provided. Note the definition of graphite. (Fitzer at 491) (“GRAPHITE is an allotropic form of the element carbon consisting of layers of hexagonally arranged carbon atoms in a planar condensed ring system.”).
Claim 6 further requires “the first carbon material sheet has a region which is in surface contact with the first portion and a region which is in surface contact with the second portion.” As 
Claim 6 further requires “the first carbon material sheet and the second carbon material sheet are dispersed in the positive electrode active material layer and are in contact with each other. The mixing is interpreted as dispersing all the materials and bringing them into contact with each other. (Hosokowa 7: [0105]; 7: [0108]).
As to Claim 8, Hosokowa teaches NiMnCo containing composite oxides. (Hosokowa 2: [0026]-[0031]). See above with respect to the “first” and “second” language. 
With respect to Claim 7, this claim recites in the preamble “[a] secondary battery.” A secondary battery is taught. (Hosokowa 1: [0001]; 76: [0111] et seq., passim).
Claim 7 further requires “a positive electrode.” A positive electrode is taught. (Hosokowa 7: [0112]).
Claim 7 further requires “a negative electrode.” A negative electrode is taught. (Hosokowa 7: [0112]).	 
Claim 7 further requires “the positive electrode comprises a positive electrode active material layer.” A positive electrode active material layer is taught. (Hosokowa 7: [0106]).
Claim 7 further requires the positive electrode active material layer “compris[e] a first secondary particle being a positive electrode active material.” Secondary particles are taught. (Hosokawa 6: [0078]).
Claim 7 further requires the positive electrode active material layer “compris[e] . . . a second secondary particle being the positive electrode active material.” Secondary particles are taught. (Hosokawa 6: [0078]). See discussion of “first” and “second” language, above.
 Claim 7 further requires the positive electrode active material layer “compris[e] . . . “a first carbon material sheet capable of being a conductive additive.” A first carbon material sheet is taught. (Hosokowa 6: [0087], [0089]) (graphite). See discussion of “capable” above.
 Claim 7 further requires the positive electrode active material layer “compris[e] . . . a second carbon material sheet capable of being a conductive additive.” A second carbon material sheet is taught. (Hosokowa 6: [0087], [0089]) (graphite). See discussion of “capable” above.
Claim 7 further requires “each of the first carbon material sheet and the second carbon material sheet has a structure in which hexagonal skeletons of carbon are spread in a planar form.” Graphite has a hexagonal skeleton of carbon. This is well known, but to the extent evidence is needed, the Fitzer reference is provided. Note the definition of graphite. (Fitzer at 491) (“GRAPHITE is an allotropic form of the element carbon consisting of layers of hexagonally arranged carbon atoms in a planar condensed ring system.”).
Claim 7 further requires “the first carbon material sheet has a region which is in surface contact with the first secondary particle and a region which is in surface contact with the second secondary particle.” As construed in view of the Specification – see (S. 7: [0100]; Fig. 3B, 3C; Fig. 19) – the new surface contact limitation is understood to be a result of the mixing. See e.g. (S. 3: [0036]). This same procedure is taught in Hosokowa. (Hosokowa 7: [0105]) (mixing active material with carbon powder).  Therefore, the various “portions” and “regions” are construed as being in surface contact, as claimed.
Claim 7 further requires “the first carbon material sheet and the second carbon material sheet are dispersed in the positive electrode active material layer and are in contact with each other.” The mixing is interpreted as dispersing all the materials and bringing them into contact with each other. (Hosokowa 7: [0105]; 7: [0108]).
As to Claim 9, Hosokowa teaches NiMnCo containing composite oxides. (Hosokowa 2: [0026]-[0031]).


II. Claim(s) 2, 4, 3, 5, 6, 8, 7, 9 – or as stated below - is/are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over US 2011/0033750 to Hosokawa, et al. in view of:
(i) Fitzer, et al., Recommended Terminology For the Description of Carbon As A Solid,Pure & Appl. Chem. 1995; 67(3): 473-506 (hereinafter “Fitzer at __”) to show a state of fact. 

The discussion accompanying “Rejection I” above is incorporated herein by reference. The claims were construed, as above. To the extent this construction is somehow incorrect (no such concession is made), the mixing is expected to bring the various components into contact with one another, as now claimed. As understood, this is what “mixing” – see (Hosokowa 7: [0105]; 7: [0108]) -  means. That being said, the Office does not have the capability to recreate the positive electrode active material layer and secondary batteries of Hosokowa, cut them open, put them under a microscope, and see what component is in contact with what component. Again, this is expected to occur, given the mixing taught by Hosokowa. “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
	To the extent any of the cited passages can be characterized as combining embodiments, selecting from lists, etc. (no such concession is made), any such combination/selection is obvious. The articulated rationale is that it reflects application of known techniques, materials, elements, etc. consistent with known methods to achieve predictable results. This does not impart patentability. MPEP 2143. 


III. Claim(s) 2, 4, 3, 5, 6, 8, 7, 9 – or as stated below -  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0033750 to Hosokawa, et al. in view of:
(i) Fitzer, et al., Recommended Terminology For the Description of Carbon As A Solid,Pure & Appl. Chem. 1995; 67(3): 473-506 (hereinafter “Fitzer at __”) to show a state of fact, and further in view of:
(ii) US 2009/0142668 to Ishii, et al. (US PGPUB corresponding to US 9,017,875 to Ishii, et al., cited by Applicants in the 2/4/2021 IDS) to show a state of fact. 

The discussion accompanying “Rejections I-II” above is incorporated herein by reference. 
	To the extent Hosokawa somehow cannot be construed as teaching the various “portions” and “regions” as being in contact, or in surface contact, or dispersed in, etc. (all such terms viewed as tautologies in the context of the invention), any such difference does not impart patentability. Ishii provides a number of teachings on the contact of the various “portions,” “regions,” etc. Ishii teaches:
[0053] As the conductive agent to be contained in the cathode active material layer, fibrous carbon is particularly preferable. The major axis of fibrous carbon is longer than those of carbon materials having a nearly spherical shape. Therefore, when fibrous carbon is used as the conductive agent, a contact area between the conductive contact area and an increase of the resistance can be suppressed. Therefore, the use of fibrous carbon allows for improving the electrical conductivity in the thickness direction of the cathode active material layer.

[0056] For example, when the cathode active material layer is thickened in order to improve volumetric efficiency of the battery, it is preferable to use secondary particulate carbon black as the conductive agent to be contained in the cathode active material layer. Since the major axis of secondary particulate carbon material as the conductive agent is longer than that of fibrous carbon and the contact area of the conductive agents is decreased, the electrical conductivity can be prevented from being decreased by the binder.

[0136] The average particle diameter of the primary particles is small. Therefore, when the cathode active material layer of the same thickness is formed, the contact area of the particles is increased as compared to the case where the secondary particles are used. Since the contact area of the primary particles is bound with the binder, a large amount of the binder is present on the conductive path. Thus, the discharging capacity was greatly reduced, particularly during heavy load discharging.

(Ishii 4: [0053], [0056]; 11: [0136]) (emphasis added). Note that Ishii provides numerous teachings of mixing. (Ishii 1: [0012], [0017]; 5: [0071]; passim). Thus, to the extent it is needed, Ishii is offered to show that mixing inherent results in the “portions,” “surfaces,” etc. coming into contact with one another. 
	
IV. Claim 2, 4, 3, 5, 6, 8, 7, 9 – or as stated below -  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0033750 to Hosokawa, et al. in view of:
(i) Fitzer, et al., Recommended Terminology For the Description of Carbon As A Solid,Pure & Appl. Chem. 1995; 67(3): 473-506 (hereinafter “Fitzer at __”) to show a state of fact, and further in view of:
(ii) Rao, et al., LiNi1/3Co1/3Mn1/3O2 Graphene Composite as a Promising Cathode for Lithium-Ion Batteries, ACS Appl. Mater. Interfaces 2011; 3: 2966-2972 (cited by Applicants, hereinafter “Rao at __”). 


To the extent Hosokawa can be characterized as not teaching the NiMnCo composite oxide (no such concession is made), any such difference does not impart patentability. Rao provides any number of teachings, suggestions and/or motivations to use a NiMnCo composite oxide. For example, Rao states:
Among the various investigated LiNixMnyCo1-x-yO2 series, LiNi1/3Mn1/3Co1/3O2 has been shown to be one of the most promising alternative cathode materials in terms of operating voltage, high specific capacity, cyclic stability, and structural stability.

(Rao at 2966, col. 1-2). Rao also states:
According to the electrochemical studies, the composite delivered the highest discharge capacity at different C rates when compared to LiNi1/3Co1/3Mn1/3O2. In addition, the composite showed a better capacity retention upon extended cycling at all of the C rates examined. The improved rate capability and cycling performance of the LiNi1/3Co1/3Mn1/3O2–graphene composite was attributed to an increase in the grain connectivity and high electronic conductivity.

(Rao at 2971, col. 2 – 2972, col. 1). Substitution of the composite of Rao for that of Hosokowa is obvious, the articulated rationale being to achieve the better capacity retention, rate capability, cycling performance, etc. 

V. Claim(s) 2, 4, 3, 5, 6, 8, 7, 9 – or as stated below -  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0033750 to Hosokawa, et al. in view of:
(i) Fitzer, et al., Recommended Terminology For the Description of Carbon As A Solid,Pure & Appl. Chem. 1995; 67(3): 473-506 (hereinafter “Fitzer at __”) to show a state of fact, and further in view of:
(ii) US 2009/0142668 to Ishii, et al. (US PGPUB corresponding to US 9,017,875 to Ishii, et al., cited by Applicants in the 2/4/2021 IDS) to show a state of fact, and further in view of:
(iii) Rao, et al., LiNi1/3Co1/3Mn1/3O2 Graphene Composite as a Promising Cathode for Lithium-Ion Batteries, ACS Appl. Mater. Interfaces 2011; 3: 2966-2972 (cited by Applicants, hereinafter “Rao at __”). 

mutatis mutandis. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736